                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRYANT A. GARDNER,

                   Plaintiff,                              8:18CV291

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
BURKLEY ENVELOPE COMPANY,

                   Defendant.

      Plaintiff Bryant Gardner (“Plaintiff” or “Gardner”) filed his Complaint on
June 25, 2018. (Filing No. 1.) He has been given leave to proceed in forma
pauperis. (Filing No. 5.) The court now conducts an initial review of Plaintiff’s
Complaint to determine whether summary dismissal is appropriate under 28 U.S.C.
§ 1915(e)(2). In conducting this initial review, the court will consider Plaintiff’s
Amended Complaint (filing no. 6) as supplemental to the original Complaint. See
NECivR 15.1.

                        I. SUMMARY OF COMPLAINT

       Gardner names Burkley Envelope Company (“Burkley”) as the sole
Defendant in this case. Gardner alleges that he filed a negligence action against
Burkley in the District Court of Douglas County, Nebraska, on December 8, 2016.
The state district court later granted Burkley’s motion to dismiss Gardner’s action
based on its determination that the four-year statute of limitations governing
negligence claims barred Gardner’s cause of action and no excuse for tolling the
statute of limitations was alleged. Gardner alleges the state district court and “the
Appeal court erred in finding that his suit was barred by the statute of limitations”
because “the statute of limitations did not ‘attach’ because he is currently under
disability and remains totally disabled for all practical purposes.” (Filing No. 1 at
CM/ECF p. 2; Filing No. 6 at CM/ECF p. 2.) Gardner now asks this court to
review “the Decision of the Nebraska Supreme Court, the November 10, 2011 &
July 17, 2015 order[,] [t]he Decision of the Nebraska Court of Appeals, and the
underline [sic] decision of the district court in this case” and to “over-turn the
decision of the district court for its abuse of discretion.” (Filing No. 6 at CM/ECF
pp. 1, 7.)

      II. APPLICABLE LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court
must dismiss a complaint or any portion of it that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569–70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or
grounds for a claim, and a general indication of the type of litigation involved.’”
Topchian v. JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014)
(quoting Hopkins v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a]
pro se complaint must be liberally construed, and pro se litigants are held to a
lesser pleading standard than other parties.” Topchian, 760 F.3d at 849 (internal
quotation marks and citations omitted).




                                         2
                          III. DISCUSSION OF CLAIMS

      Gardner expressly seeks review of the judgments of the District Court of
Douglas County, the Nebraska Court of Appeals, and the Nebraska Supreme
Court. This court lacks jurisdiction to review those judgments under the Rooker-
Feldman doctrine, and Gardner’s Complaint must be dismissed.

       The Rooker-Feldman doctrine prohibits lower federal courts from exercising
appellate review of state court judgments. Rooker v. Fidelity Trust Co., 263 U.S.
413, 416 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462,
482 (1983). Federal district courts do not have jurisdiction “over challenges to
state-court decisions . . . even if those challenges allege that the state court’s action
was unconstitutional.” Feldman, 460 U.S. at 486. In short, the “Rooker-Feldman
doctrine” bars this court from correcting or altering a state court judgment, and no
declaratory or injunctive relief is available in this court to do so. Importantly,
Rooker-Feldman bars “straightforward appeals” as well as “more indirect attempts
by federal plaintiffs to undermine state court decisions.” Lemonds v. St. Louis
Cnty., 222 F.3d 488, 492 (8th Cir. 2000), implied overruling on other grounds
recognized by Shelby Cnty. Health Care Corp. v. Southern Farm Bureau Cas. Ins.
Co., 855 F.3d 836, 841 (8th Cir. 2017). Thus, where a “federal claim succeeds only
to the extent that the state court wrongly decided the issue before it,” the claim is
barred by Rooker-Feldman because it is “inextricably intertwined with specific
claims already adjudicated in state court.” Lemonds, 222 F.3d at 492–93 (internal
quotation omitted); see also Gisslen v. City of Crystal, Minn., 345 F.3d 624, 627
(8th Cir. 2003) (“Where the district court must hold that the state court was wrong
in order to find in favor of the plaintiff, the issues . . . are inextricably
intertwined.”) (internal quotation omitted).

     Because Gardner seeks appellate review of Nebraska state court judgments,
the Rooker-Feldman doctrine bars consideration of Gardner’s Complaint.
Accordingly, the court will dismiss this case for lack of subject matter jurisdiction.



                                           3
      IT IS THEREFORE ORDERED that Plaintiff’s Complaint (filing no. 1) is
dismissed without prejudice. The court will enter judgment by separate document.

      Dated this 7th day of November, 2018.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge




                                       4
